At the very least, a determination of whether the state presented sufficient evidence of negligent homicide in the Texas Avenue shooting depends on the order of the shootings. The order which the shootings occurred is relevant in evaluating defendant's mens rea . If the Texas Avenue shooting occurred first, it is difficult to agree with the determination of the majority of the panel of the court of appeal that defendant should have known that Dotson would start shooting out of the vehicle while defendant rested his head after smoking marijuana. However, if the Texas Avenue shooting occurred last, after the group rode around and had already shot at two other people, and defendant opted to remain in the car and smoke marijuana, his actions more likely support a negligent homicide conviction. The order of the shootings cannot be determined with any certainty without delving into the record. In my opinion, whether the state presented sufficient evidence of negligent homicide is a very fact-intensive inquiry, which requires a thorough review of the record to answer. Thus, I would grant and docket the defendant's writ to allow for briefing on this issue and oral argument.